DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 47: "the respective transparent thermoplastic materials" lacks proper antecedent basis because transparency was not recited previously.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-46, 49-51, 53-58, 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeg (US 2003/0040780).

    PNG
    media_image1.png
    447
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    639
    media_image2.png
    Greyscale

 	Regarding claims 41, 54, Haeg discloses the same invention as claimed, including an implantable medical device (abstract; Figures 4A, C provided above for convenience) comprising a header body comprising a first welding surface (Figure 4A), the header body having an outer surface, an inner cavity, and a septum bore extending inwardly from the outer surface to the inner cavity (Figures 4A, 4C), and a septum assembly at least partially disposed within the septum bore, the septum assembly comprising a septum configured to allow insertion of a tool through the septum into the inner cavity and to provide a seal when the tool is not inserted through the septum (Figure 4A, C: 176, 178; Paragraph 70), and a retainer comprising a retainer body within which at least a 
 	Regarding claims 42, 55, Haeg discloses the welding feature of the retainer is a flange extending laterally from the retainer body (Figures 4A, C: flange 149 is shaped to mate with corresponding lip or shelf 27 on header).
 	Regarding claims 43-45, 55-56, Haeg discloses the first welding surface can include both a portion of the outer surface and/or the bottom surface of a counterbore of the septum bore (Paragraphs 69, 85; Figure 11).
 	Regarding claim 46, Haeg discloses the components being formed from thermoplastic materials as recited (Paragraph 68).
 	Regarding claim 49, Haeg discloses the septum may be disposed entirely below the outer surface of the header body (Figures 11-12).
 	Regarding claim 50, Haeg discloses a setscrew disposed within the inner cavity (Figure 4C).
 	Regarding claims 51, 57-58, Haeg discloses a sealing element disposed between the retainer and the header body as recited (Paragraph 70: portions of septum grommets are compressed by retaining cover to form a seal).
 	Regarding claims 53, 60, Haeg discloses ultrasonic welding (Paragraphs 68-69).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeg (US 2003/0040780) in view of Sherva (US 2012/0123497).
 	Regarding claim 47, Haeg discloses the header module may be constructed from any suitable transparent thermoplastic material such as polyurethane (Paragraph 68).  Haeg does not specifically disclose polyether polyurethane.  However, Sherva teaches that polyether polyurethane is a known material suitable for the construction of header modules (Paragraph 23).  Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Haeg as taught by Sherva to include polyether polyurethane as recited, since such a modification would have amounted to merely selecting a known suitable material for the construction of header modules.

Claims 52, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeg (US 2003/0040780) in view of Mouchawar (US 2018/0166747).
 	Regarding claims 52, 59, Haeg discloses bonding the polymer materials via ultrasonic welding but does not disclose laser welding.  However, Mouchawar teaches polymer structures in .
Allowable Subject Matter
Claim 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weijden (US 2004/0215282), Tidemand (US 2004/0122481) show welded retainers over septum assemblies.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792